Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
 US 20160204566 A1 (hereinafter Field)
CN102946046A (hereinafter Hans)
US 20060067706 A1 (hereinafter Watabe)
US 20090051918 A1 (hereinafter Nishina)
US 9985414 B1 (adjust the laser input current 310 to maintain the desired laser output optical power 305 for a range of temperatures 315; Fig.1)
US 20060007971 A1 (detector circuit 16 in Fig.1)
US 20180019823 A1 (sampling is converted in digital, para 96)

Allowable Subject Matter, Claim Objection
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The primary reason for allowance of this claim is that the additional limitations in the context of other limitations of the intervening and independent claim, when considered the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Hans.

Regarding Claim 1. Field teaches a power adjustment method comprising:	 controlling a power detection circuit of a laser measurement device to detect a power of laser emitted from a laser emission circuit of the laser measurement device [(detector 112 detecting the laser pulse energized by a radio-frequency power supply (RFPS) {para 28, Fig.1})] :	 obtaining a threshold [(para 29; the controller circuit control/adjust laser power to maintain laser power to a desired or prescribed power. This is done by comparing with a “predefined energy threshold value” )] .

Therefore, only difference between Field and the instant claim is that Field teaches threshold energy instead of power. However, power and energy are obvious one over another. 

Additionally, in the same/related field of endeavor, Hans teaches power threshold in the context [(getting the “preset power” from the memory {para 33}, also see para 29-31)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because changing energy with power is predictable and simple.  

Field additionally teaches with respect to claim 2. The method of claim 1, wherein adjusting the power of the laser includes:	 setting an adjustment range according to the threshold power: and adjusting the power of the laser to be within the adjustment range [(para 35; ranges from VREF3-VREF1)] .

Field additionally teaches with respect to claim 3. The method of claim 2, wherein setting the adjustment range includes:	 determining a margin value between the threshold power and the power of the laser: and setting the adjustment range according to the margin value. [(Field para 49; desired laser energy/power and VREF1; Fig.8; Also see Hans “ judging the size between the average transmit power and the preset power” para 32 )] 

Field additionally teaches with respect to claim 4. The method of claim 3, wherein the margin value is determined according to an environmental parameter, the environmental parameter including at least one of a temperature or a degree of aging of the device [(“When such effects as temperature-induced efficiency change happen during a laser machining operation, laser output pulse reproducibility is improved by using active feedback to adjust PWM duty cycle continuously during delivery of each laser pulse. A PWM circuit realization that allows for this additional mode of operation is shown in FIG. 11, where additions have been made to a less-complex PWM realization that uses only a PWM period counter, a DC register, and a comparator to construct the PWM circuit 814 of FIG. 8” para 56)] .

Field additionally teaches with respect to claim 5. The method of claim 2, wherein adjusting the power of the laser to be within the adjustment range includes adjusting a pulse width of a driving signal or a power supply voltage to adjust the power of the laser to be within the adjustment range. [(pulse-width modulator (PWM) circuit in para 37, 56)] 

Field additionally teaches with respect to claim 6. The method of claim 1, further comprising:	 after adjusting the power of the laser, controlling the laser emission circuit to suspend emission of the laser in response to the power of the laser exceeding the threshold power [(para 29)] 

Field additionally teaches with respect to claim 7. The method of claim 1, wherein controlling the power detection circuit to detect the power of the laser includes:	 controlling the power detection circuit to detect a peak value of a laser pulse signal generated by the laser: obtaining a pulse amplitude according to the peak value of the laser pulse signal: and determining the power of the laser according to the pulse amplitude. [(para 27, 29, 39, 42, 48)] 

Regarding claim 11: see the analysis of claim 1, Field additionally teaches a laser measurement device comprising: a laser emission circuit configured to emit laser: a power detection circuit configured to detect a power of the laser: a processor couple to the laser emission circuit and the power detection circuit: and a memory coupled to the processor and storing program instructions that, when being executed by the processor [(Fig.1; para 28, 54)] ,

Regarding claim 12-17: Please see analysis of claims 2-7

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Hans in view of Watabe.
	
	
Regarding Claims 8, 18. Field in view of Hans does not explicitly show the power detection circuit includes a peak hold circuit and an analog-to-digital (AD) conversion circuit: and the peak value of the laser pulse signal and the pulse amplitude are obtained through the peak hold circuit and the AD conversion circuit

However, in the same/related field of endeavor, Watabe teaches the power detection circuit includes a peak hold circuit and an analog-to-digital (AD) conversion circuit: and the peak value of the laser pulse signal and the pulse amplitude are obtained through the peak hold circuit and the AD conversion circuit [(Watabe para 40, Fig.6)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because digitized sampling simplify processing.  

 	
Claims 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Hans in view of Nishina in view of Watabe.
	
	
Regarding Claims 9, 19. Field teaches calculating the power of the laser according to a result of the sampling processing.
Field in view of Hans does not explicitly show controlling the power detection circuit to perform a widening process and an amplification process on a laser pulse signal generated by the laser digitally sampling the laser pulse signal after the widening processing and the amplification processing

However, in the same/related field of endeavor, Nishina teaches controlling the power detection circuit to perform a widening process and an amplification process on a laser pulse signal generated by the laser [(Nishina para 38, 105)] :	 sampling the laser pulse signal after the widening processing and the amplification processing [(Nishina para 40; sampling light have pulse waveform,)] :

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because the combination provide predictable result.  


Field in view of Hans in view of Nishina does not explicitly show that the sampling is digital.

However, in the same/related field of endeavor, Watabe teaches digital sampling [(Watabe para 40)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because digitized sampling simplify processing.  


Field in view of Hans in view of Nishina in view of Watabe additionally teaches, with respect to claims 10, 20. The method of claim 9, wherein:	 digitally sampling the laser pulse signal includes digitally sampling the laser pulse signal after the widening processing and the amplification processing to obtain a sampling value[(see analysis of claim 9)] : and calculating the power of the laser includes performing a calibration processing according to the sampling value to obtain the power of the laser.[[(Watabe para 12; Field para 46)] 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426